Citation Nr: 1144130	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  03-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of contusion of the left kidney.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1968 to December 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for residuals of contusion of the left kidney. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Waco RO in November 2004.  A transcript of the hearing has been associated with the Veteran's VA claims folders.

In a June 2006 decision, the Board granted reopening of the claim for service connection for residuals of contusion of the left kidney.  The Board remanded the reopened claim for the development of additional evidence.  

In August 2009, the Board again remanded the Veteran's claim for additional evidentiary development.  A supplemental statement of the case was issued in August 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  The case is once again before the Board. 

In August 2009, the Board observed that the issue of entitlement to service connection for a kidney disability (other than residuals of a left kidney contusion) as secondary to service-connected diabetes mellitus had been raised by the record, but had not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action (see March 2011 VA examination report).  In addition, in April 2011, the Veteran filed a claim seeking an increased rating for his service-connected diabetes mellitus.  This issue is also referred to the AOJ for appropriate action.


FINDING OF FACT

Any residuals of a left kidney contusion the Veteran may have had in service were acute and resolved with no residual disability; any currently present kidney disability is not related to the Veteran's active service, to include a left kidney contusion sustained therein.


CONCLUSION OF LAW

Residuals of a left kidney contusion were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, VA issued a VCAA notice letter to the Veteran in June 2006.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The June 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the effective date of the award would have been different had adequate VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

As discussed above, the Veteran's claim was remanded by the Board in July 2006 and August 2009 in order to provide the Veteran with a corrective VCAA notice letter, obtain his 1971-1972 treatment records from the VA hospital in Dallas, Texas and schedule him for a VA examination.  The claim was then to be readjudicated. 

The record reflects that the Veteran was mailed a corrective VCAA notice letter in June 2006 and provided with an additional VA examination in May 2007 which addressed the questions as requested in the July 2006 remand directives.  Following the Board's August 2009 remand, it was revealed that after multiple attempts, the Veteran's 1971-1972 treatment records were not available.  He was notified of the unavailability of these records in a November 2010 letter.  His claim was readjudicated in the August 2011 SSOC.  Therefore, the Board finds that the July 2006 and August 2009 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].
 
Further, the record contains the Veteran's service treatment records, available VA outpatient medical records and 2001 and 2007 VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examinations in May 2001 and May 2007.  The reports of these examinations reflect that the examiners recorded the Veteran's complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered by the May 2007 VA examiner (the May 2001 VA examiner did not offer a medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the May 2001 examiner reviewed the Veteran's claims folders, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folders. 

In a June 2009 informal hearing presentation, the Veteran's representative argued that the May 2001 VA examination was inadequate because the examiner did not provide any rationale in support of his conclusion that the Veteran did not have any residuals of his in-service left kidney injury.  Upon review, the Board notes that a urinalysis was conducted at the time of the examination and the examiner's opinion that he could not identify any permanent damage to the Veteran's left kidney following his in-service injury does not require additional rationale. 

The June 2009 informal hearing presentation also noted that the May 2001 VA examiner diagnosed the Veteran with a "kidney laceration without any permanent damage to the kidney as far as we can tell" and argued that this diagnosis was ambiguous.  Upon review, the Board disagrees.  Specifically, the examiner's diagnosis clearly indicates that residuals of the Veteran's left kidney injury could not be medically identified.  The use of the phrase "as far as we can tell" does not signal the need for additional testing or indicate that the examiner's opinion was based on speculation, but that residuals of the Veteran's in-service injury could not be medically identified. 

The Veteran's representative also argued that the May 2007 VA examination is inadequate because the examiner failed to attribute the Veteran's complaints of urinary frequency, dysuria, and dull pain in his left side to any disability.  While the Board acknowledges that the examiner noted such symptoms in his report but did not identify their etiology, such lack of explanation does not render the examination inadequate.  In this capacity, the Board notes that it is not the responsibility of a VA examiner to identify a cause for every complaint raised by the Veteran.  Here, the Board's July 2006 remand requested an examiner comment on the likelihood that any current left kidney pathology is a residual of the service incident or is otherwise related to military service.  This is exactly what the May 2007 VA examiner did; the Board did not request the examiner comment on the etiology of all his symptomatology. 

Finally, in the June 2009 informal hearing presentation, the Veteran's representative noted that a March 2001 treatment record states that the Veteran had previously been prescribed renal Dopamine which had been discontinued and the May 2007 VA examiner's opinion does not address this prior prescription.  As noted above, although not every treatment record was discussed in detail, the May 2007 VA examiner reviewed the Veteran's claims folder in its entirety and the examination report provides a detailed medical history surrounding the Veteran's left kidney.  The Board finds that the examiner's lack of comment as to this prior prescription does not render the examination inadequate.   

In short, the Board concludes that the Veteran has undergone a VA examination that is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in November 2004 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  Factual Background and Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Here, the Veteran's service treatment records document that he fell, striking his left lower chest against the side of a liberty boat in October 1970.  He complained of hematuria and tenderness of the left ribs and left kidney the following morning and was diagnosed with a contusion of the left kidney.  The records indicate that while he was hospitalized for 14 days, his hematuria cleared after four days and did not reappear.  See an October 1970 in-patient treatment record.  The Veteran's December 1971 separation examination report notes no complaints or findings related to a kidney disability, to include hematuria or residuals of a contusion.  

As noted above, the Veteran's VA treatment records from 1971 and 1972 are no longer available.  

A January 2001 private treatment record shows that the Veteran was treated for a urinary tract infection after complaining of left flank pain.

On VA examination in May 2001, the examiner noted the Veteran's history of a kidney contusion in service that resolved without any permanent defect.  The examiner noted that the Veteran was seen at a VA Hospital in 1972; examination at that time revealed normal kidney function.  Currently, the Veteran had no complaints related to a kidney contusion or laceration.  Laboratory results showed no blood in the urine.  The impression included kidney laceration without any permanent damage to the kidney as far as the examiner could tell.  

Private treatment records note that the Veteran underwent heart surgery in 2001; one of the medications he was given was renal Dopamine.

During the November 2004 hearing, the Veteran testified that he experienced hematuria in 1971 and was treated at a VA facility in Fort Worth, Texas.  See the hearing transcript, page 11.  The Veteran also stated that his private physician informed him that there was "some malfunctioning" in his left kidney in 1975 and that he developed a kidney infection in 2001.  Id. at 12-13.  

The Veteran was afforded an additional VA examination in May 2007.  The examiner noted the Veteran's history of a renal contusion with gross hematuria in service.  The examiner also noted that the Veteran reported two subsequent episodes of hematuria in 1972 and the early 1980's; he indicated that he was seen by medical personnel but received no treatment on either occasion.  The examiner noted that records of these visits are not available.  Currently, the Veteran denied hematuria, weight change, lethargy, or weakness. He did complain of occasional urinary frequency, infrequent dysuria, a few episodes of incontinence that did not require the use of pads, and an occasional dull pain in his left side.  The Veteran denied any history of kidney stones, catheterization, or recurring urinary tract infections.  Laboratory tests revealed no urine in the blood.  The diagnosis was renal contusion.  Following a review of the Veteran's claims folder the examiner observed that the Veteran "had [a] negative urinalysis at the time of his discharge" from service and a "renal ultrasound done at the Fort Worth VA Outpatient Clinic on March 9, 2006 did not reveal any pathology."  He stated that "[t]he natural history of a renal contusion is healing without residual damage" and that there is nothing in the record which would indicate otherwise in the Veteran's case.  The examiner concluded that any current left kidney pathology is less likely than not a residual of his in-service injury or otherwise related to his military service.   

The Veteran maintains that he currently has residuals of a left kidney contusion sustained in service.  Upon review of the evidence, the Board notes that although the Veteran was diagnosed with a kidney contusion with hematuria in October 1970, no residual disability was noted in subsequent service treatment records, to include a separation examination report.  

Regarding the etiology of any post-service kidney disability, the 2007 VA medical opinion is clearly against the Veteran's claim.  The VA physician opined that any current kidney disability is not related to the Veteran's military service, to include any injury therein.  The Board finds this opinion to be persuasive because it is based on a review of the Veteran's pertinent history.  Notably, the VA examiner specified reasons for his conclusions, as noted above.  There is no competent medical opinion of record to the contrary. 

The Veteran himself believes that he currently has residuals of a kidney contusion sustained in service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of direct service connection, however, the probative value of the Veteran's contentions, assuming his credibility, is markedly reduced by the absence of findings of residuals of a left kidney contusion at separation from service and the years thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In addition, the Veteran's private medical records do not include a 1975 diagnosis of a malfunctioning left kidney.  Finally, the Board observes that the Veteran treatment records indicate that he was diagnosed with a urinary tract infection in January 2001 and not a kidney infection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (A veteran's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.).

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for residuals of a left kidney contusion, and this claim must be denied.  See Gilbert, supra; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of contusion of the left kidney is denied. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


